February 9, 2010 VIA EDGAR SUBMISSION AND FACSIMILE Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Attention: John Reynolds Susann Reilly James Lopez Re: Exopack Holding Corp. Form 10-K for Fiscal Year Ended December 31, 2008 File No. 333-136559 Dear Ladies and Gentlemen: On behalf of Exopack Holding Corp., a Delaware corporation (the Company), please find below the Companys response to the comment contained in the letter to Jack E. Knott, dated January 26, 2010, from the Staff of the Division of Corporation Finance (the Staff) of the Securities and Exchange Commission (the Commission), regarding the Companys Annual Report on Form 10-K for the year ended December 31, 2008 (the Form 10-K). For your convenience, such comment is reproduced below in bold italics. Part III. Short- Term Incentive Compensation Management Incentive Program, page 35 1. We have reviewed your response to prior comment number two [sic] of our letter dated December 2, 2009. Please revise future filings to disclose the specific company-wide performance targets, which appear to be based on non-GAAP financial measures that are calculable from your financial statements. Similarly, it appears some performance targets are based on non-GAAP financial measures that are based on and calculable from reportable segments. Please revise future filings to disclose the specific performance targets used to determine incentive amounts or provide additional support for your confidentiality discussion. Please provide a copy of any draft disclosure to be used in future filings. Exopack Holding Corp. 3070 Southport Road Spartanburg, SC 29302 (864) 596-7140 (864) 596-7175 fax www.exopack.com Response : In response to the Staffs comment, the Company will disclose in future filings the specific performance targets that have been established in connection with the Companys Management Incentive Program. A draft of the disclosure relating to the Management Incentive Program that will be included in the Companys Form 10-K for the fiscal year ended December 31, 2009, including disclosure of the relevant company-wide and divisional performance targets, is attached as Exhibit A to this letter. * We hope that the foregoing has been responsive to the Staffs comment. The Company hereby acknowledges that: (a) the Company is responsible for the adequacy and accuracy of the disclosure in the above-referenced filings; (b) Staff comments or changes to disclosure in response to Staff comments do not foreclose the Commission from taking any action with respect to the filings; and (c) the Company may not assert Staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Should you have any questions relating to any of the foregoing, please feel free to contact the undersigned at (847) 885-3975. Very truly yours, /s/ Jack Knott Jack Knott President and Chief Executive Officer cc: Michael Alger, Chair, Audit Committee of the Board of Directors Jonathan D. Heard, Chief Financial Officer Fred Taylor, PricewaterhouseCoopers LLP Reed W. Topham, Stoel Rives LLP EXHIBIT A DRAFT DISCLOSURE Short-Term Incentive Compensation  Management Incentive Program General Structure and Operation of Management Incentive Program. The second element of our cash compensation program for Named Executive Officers is cash bonuses payable under our Management Incentive Program. The Management Incentive Program (the MIP) was designed to motivate Named Executive Officers to achieve designated corporate objectives. The Management Incentive Program rewards Named Executive Officers by providing for a bonus pool that is linked to achievement by the Company, and for certain officers achievement by the Company and the division of our Company managed by them, of a pre-determined target earnings before interest, taxes, depreciation, amortization and certain other adjustments (Adjusted EBITDA). The bonus opportunity for each Named Executive Officer is set as a fixed percentage of such Named Executive Officers base annual or quarterly salary, referred to as a bonus target. Our Board generally reviews and approves the structure of the Management Incentive Program at the beginning of each year, including the Adjusted EBITDA targets for that year and each Named Executive Officers bonus target. In setting the Adjusted EBITDA levels and each Named Executive Officers bonus target, the Board considers our strategic goals and plan, our operational and financial budget and the factors considered in determining base salaries. Under the Management Incentive Program, if the Company (and, in the case of certain officers, the division of our Company managed by them) achieves the applicable pre-determined Adjusted EBITDA target, the applicable Named Executive Officer will receive a bonus equal to the full bonus target established by the Board (i.e., his bonus target percentage multiplied by his current base annual or quarterly salary). As part of the Management Incentive Program, the Board also approves a maximum bonus opportunity upon attainment of an Adjusted EBITDA goal set at an established percentage above the primary Adjusted EBITDA target. In addition, the Board approves a threshold Adjusted EBITDA figure as a percentage of the primary Adjusted EBITDA target that must be met in order for any Named Executive Officer to be eligible for any award under the Management Incentive Program. As indicated in the tables below, the 2009 bonus opportunity for each of Mr. Knott, Mr. Vale and Mr. Heard was dependent on the Companys overall Adjusted EBITDA, and the 2009 bonus opportunity for each of Mr. Arvanites and Mr. McDaniel was dependent primarily on the Adjusted EBITDA attributable to the division of our Company managed by such officer and, to a lesser extent, the Companys overall Adjusted EBITDA. Management Incentive Program for 2009. The following table summarizes for each of our Named Executive Officers, for the first quarter of 2009(the Q1 2009 Period), the threshold, target and maximum bonus percentages (expressed as a percentage of an eligible portion of salary determined by the Board of Directors), the performance components upon which each Named Executive Officers bonus opportunity is based, and the corresponding weightings for such performance components. Bonus Percentages, Performance Components and Weightings for Q1 2009 Period Threshold Target Maximum Incentive Incentive Incentive Award (% of Award (% of Award (% of Eligible Eligible Eligible Executive Officer Salary) Salary) Salary) Performance Components Weightings Jack Knott 25.3
